—Judgment, Supreme Court, New York County (Edward Greenfield, J.), entered June 4, 1996, upon a verdict in favor of defendant, dismissing the complaint, unanimously affirmed, without costs.
The jury’s special verdict that defendant’s negligence was not a proximate cause of plaintiffs injuries is supported by the record. Plaintiff was unable to establish how or when the serial rapist entered her building; that his ability to enter would have been substantially affected had defendant installed locks; or that the presence of locks would have deterred this rapist from attacking plaintiff (see, Wright v New York City Hous. Auth., 208 AD2d 327, 330-331; Kirsten M. v Bettina Equities Co., 222 AD2d 201, lv denied 88 NY2d 813; Schwartz v Niki Trading Corp., 222 AD2d 214, lv denied 87 NY2d 810).
While, at times, the conduct of both attorneys fell below professional standards, there is no evidence that their conduct substantially influenced or determined the outcome (cf., Escobar v Seatrain Lines, 175 AD2d 741, 744), or that the verdict was “induced by conduct creating and calculating to create prejudicial misapprehension, mistake or false impression on the part of [the] jury” (Nicholas v Rosenthal, 283 App Div 9, 12).
*187We have considered plaintiffs’ remaining claims and find them to be without merit. Concur—Sullivan, J. P., Milonas, Rosenberger and Williams, JJ.